Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 135 to Registration Statement No. 2-90946 on Form N-1A of our reports relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust (the "Trust"), including the Funds and Portfolios listed on the attached Schedule A, appearing in the Annual Reports on Form N-CSR of the Trust for the year ended December 31, 2007, and to the references to us under the headings Financial Highlights in each Prospectus and Other Service Providers-Independent Registered Public Accounting Firm and Financial Statements in each Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 25, 2008 SCHEDULE A Fund Report Date Fund Portfolio February 15, 2008 Eaton Vance AMT Free Municipal Bond N/A Fund February 15, 2008 Eaton Vance Tax Free Reserves N/A February 15, 2008 Eaton Vance Tax-Managed Growth Tax-Managed Growth Portfolio Fund 1.1 February 15, 2008 Eaton Vance Tax-Managed Growth Tax-Managed Growth Portfolio Fund 1.2
